IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of:
                                                  DIVISION ONE
HARRY GEORGE NIWRANSKI,
                                                  No. 71624-7-1
                      Respondent,
                                                  UNPUBLISHED OPINION
                and

LAURA LEE NIWRANSKI,

                      Appellant.                  FILED: April 27, 2015


       Dwyer, J. — Harry Niwranksi filed a petition for the dissolution of his

marriage to Laura Niwranski. Approximately two years later, the trial court

entered a final decree of dissolution as well as final orders regarding property

distribution, maintenance, and parenting. Laura now appeals from those orders,

alleging that the trial court abused its discretion with regard to the property

division and parenting orders and that she was denied the effective assistance of
counsel. Because she does not establish an entitlement to relief on any of her

claims, we affirm.




       Harry Niwranksi and Laura Niwranski were married on June 16, 2000.

The parties separated for the first time in May 2009, and Laura filed a petition for
dissolution. They reconciled in March 2011 and the dissolution action was

dismissed. The parties separated for the final time on November 11, 2011, and
No. 71624-7-1/2



Harry filed the underlying second petition for dissolution. The parties have two

children, a daughter now age 14 and a son now age 12.

       Harry had been working in aviation for many years when he met Laura. At
age 20, Harry began working as a licensed aircraft mechanic for Okanogan
Helicopters, where he worked for many years. He started a helicopter parts
company in 1986 or 1987 after noticing there were few companies specializing in
helicopter parts. While continuing to work nights as a mechanic, Harry formed
Helicopter Parts International (HPI) and was granted a distributor license in
Canada to sell new, used, commercial, and military helicopter parts. Harry's

previous contacts through Okanogan Helicopters facilitated HPI's growth,
allowing Harry to quit his night job and focus on his business.
       In approximately 1990, Harry decided HPI would have greater growth
potential if he moved his business to the United States. Harry relocated and
incorporated HPI in Washington State in 1991, building his first "compound" for
the business on a five-acre property in Blaine, Washington. In 1997, Harry
formed Aviation Component Services (ACS), which holds a Federal Aviation
Administration (FAA) repair station certification and owns an FAA-certified facility
near the Blaine airport that it rents to HPI. As oftrial, approximately 80 percent
of HPI's work involved government contracts.

        Laura was working as a dental hygienist in British Columbia when she met
 Harry. Laura quit that job after becoming pregnant with the parties' first child.
 Even though she had no background or training in that field, HPI eventually hired
 Laura as a bookkeeper/office manager. Over the course of the parties' marriage,
                                         -2-
No. 71624-7-1/3



HPI compensated Laura for her services at an average of approximately $65,000

annually. On a number of occasions, Laura asked Harry, HPI's sole shareholder,

to issue shares of HPI in her name, in addition to the salary that she received.

Harry refused each time.

       According to Harry, Laura did a "terrible job" at HPI. Indeed, after

reviewing the books that Laura had managed, the company's accountant realized

that they were full of discrepancies. For instance, Laura had documented a

$100,000 check in the company books as "helicopter parts," but she had actually

written the check to herself and had deposited it into her personal account.

Laura had also written another check from HPI for $100,000 with the notation

"transfto health savings," and had deposited the funds into a certificate of

deposit in her name only. The company's accountant concluded that Laura had

been embezzling from the company.

       A forensic accountant later calculated that Laura had misappropriated

$368,476.19 in cash from HPI between May 2010 and November 2011 alone. At

trial, Laura conceded that she probably should not have used company funds as

she had, including using HPI money to fund her "hobby" of collecting vintage

Thunderbird automobiles valued at $325,000.

       After the parties separated for the final time in 2011, Laura wrote a letter

to HPI's customers advising them of the parties' upcoming divorce, describing

the "terrible current situation," and claiming that "my children and our entire lives

and future lives, is at stake now." Laura urged HPI customers to contact her

directly and to "report anything to 911 that you feel is for the safety of my

                                         -3-
No. 71624-7-1/4



children." In Harry's view, Laura's letter created an "embarrassing situation," and

Harry noticed that "business dropped off" after she sent the letter to his

customers. Harry obtained a restraining order preventing Laura from contacting

any customers of HPI and ACS and restraining her from interfering with the

operations of the businesses.

       At trial, the court valued HPI and ACS at $3.3 million. Because each

member of the marital community had been compensated for their services

during the marriage, the trial court found the companies, which had been formed
prior to marriage, to be Harry's separate property.

       At the commencement of the marriage, Harry owned two other properties

in addition to HPI, ACS, and the assets owned by those companies. He owned a
residence at 8515 Semiahmoo Drive in Bellingham, which he had purchased in

1995for $212,546. The property included a small house. When the parties met,
Harry had already torn down that house and broken ground on the construction
of a new home. By the time the parties married, Harry had spent a total of
$588,760.51 on the property, excluding the value of his labor. Laura did not
contribute any money to the house prior to marriage. The family lived in the
Semiahmoo Drive home throughout the marriage. The trial court valued the

Semiahmoo Drive home at $1.25 million.

       Harry also owned a nearly 15-acre landlocked property near the airport,
which he had purchased in 1998 for recreation purposes. The trial court valued
this property at $206,000.

        In 2005, Laura presented Harry with quitclaim deeds for these properties

                                         -4-
No. 71624-7-1/5



and other real property acquired by HPI or ACS prior to marriage. Harry testified

that Laura claimed that the deeds were necessary "in case something

happened] to [Harry], that there wouldn't be a problem with the will and

insurance policies and with the court." The deeds purported to convey the

properties to both parties, but made no mention of any intent to create

community property. Harry, who had not consulted an attorney, testified that he

did not intend to change the ownership of any of his properties, but only intended

the deeds to be used for estate planning purposes.

       Laura testified that the deeds were intended to "commingle" the parties'

properties. The trial court found Laura's testimony "less credible" than Harry's.
With the exception of the Semiahmoo Drive property, the trial courtfound all

these premarital properties to be Harry's separate property. The trial court found
that the Semiahmoo Drive property was part community and part separate

property. Harry's $588,760.51 premarital contribution was separate property,

and the remaining value was community property.

       Laura owned 6.71 acres on Bay Road in Blaine, Washington, prior to

marriage. Laura had signed a quitclaim deed purporting to convey this property

to both parties. The trial court valued the Bay Road property at $157,500, and

found it to be Laura's separate property.

       Laura also owned a home on E Street in Blaine prior to marriage. Laura

paid off the $37,787 mortgage and made improvements to the property during
the marriage. Laura did not execute a quitclaim deed for this property. The trial
court valued the E Street property at $177,000, and found that $139,213 was

                                        -5-
No. 71624-7-1/6



Laura's separate property, and the remaining value was community property.

      Finally, Laura also owned a rental home in Blaine when the parties

married, which she sold for $89,000 in 2001. Laura also did not execute a

quitclaim deed for this property. Laura retained the proceeds from the sale, and

the trial court found the proceeds were Laura's separate property.

      The only real property acquired during marriage were three parcels of

nearly 32 acres, described as "H &L Land." The parties had initially considered
developing the property for investment or their retirement. The trial court valued
the H & L Land at $272,000 and found it to be community property, even though

its mortgage was paid by HPI, Harry's separate property business.
       The parties had a volatile relationship. In May 2009, the parties got into
an argument over groceries, precipitated by an earlier argument over finances.
Harry admitted that he threw into the garbage some groceries that Laura had
purchased. Laura retaliated by emptying a garbage can onto the hood of Harry's
Mercedes. Harry then broke a car window. He then retreated, realizing that the
argument was getting out of control. As Harry tried to leave the house with the
children to let matters cool down, Laura called 911 and told Harry that she would

have him arrested. Laura then pounded her fists on the side of Harry's head in

the driveway.

       When the police arrived, there was blood running down the side of Harry's
head. Laura was arrested for assault. Laura denied striking Harry, but

subsequently pled guilty to a charge of disorderly conduct.
       After this incident, Laura filed the first petition for dissolution. Even though

                                         -6-
No. 71624-7-1/7



she was the one arrested for assault, Laura claimed that Harry was the

aggressor during the marriage. She alleged, among other claims, that Harry had

punched her in the stomach without warning while she was speaking to two

people at the company. Harry denied Laura's allegations.

      Despite the ongoing litigation and conflict, the parties worked toward

reconciliation, ultimately dismissing the dissolution action in March 2011 after a

nearly two-year separation. The reconciliation was short-lived.

      The parties separated for the final time on November 11, 2011, when

Laura was arrested a second time for assaulting Harry. That day, Harry had

been watching television with the children when Laura accused Harry of
"stabbing" a cake that she had recently baked. Harry denied the accusation, and
Laura hit Harry on the temple—"not very hard but hard enough to get [his]
attention." Harry and the parties' son went to the kitchen to look at the cake. It
appeared to have "little cracks" that one would expect when a cake is taken out
ofthe oven. After Harry tried to explain the cracks to Laura, she punched him in

the eye.

       Harry called 911. The police interviewed the parties for two hours. Once
again, Laura denied striking Harry but both children reported to the police that
they had witnessed Laura "poke" and "punch" their father. Harry told the police
that he did not want Laura arrested as the children were home. However, the

police told him that they had to take Laura to the police station.
       Laura was again charged with assault. This time, Laura entered a mental
health deferred prosecution to avoid trial. In her petition for deferred prosecution,
                                        -7-
No. 71624-7-1/8



she claimed that the "wrongful conduct charged is the result of or caused by

mental problems." Her petition also states that she understands "that the court

will not accept a petition for deferred prosecution from a person who sincerely

believes that he or she is innocent of the crime(s) charged or does not suffer

from alcoholism, drug addiction, or mental health problems." Laura also

"stipulate^] to the admissibility and sufficiency of the facts in the attached police
reports." As part of the deferred prosecution, Laura was ordered to undergo

counseling while on probation for five years.

       After the parties separated, Harry and the children remained at the family
residence on Semiahmoo Drive. Laura moved into her separate property

residence on E Street.

       Harry filed a petition for dissolution on December 7, 2011. On February 2,
2012, a temporary parenting plan was entered placing the children primarily in
Harry's care, with a midweek visit and alternating weekend visits with Laura.
Harry was also ordered to pay Laura monthly temporary maintenance.
       Both parties sought to have the children reside with them a majority of the
time. On May 16, 2012, the trial court appointed David Nelson as guardian ad
litem (GAL). As part of his investigation, the GAL contacted the parties' collateral
witnesses and the professionals involved in the prior dissolution. At the end of
his investigation, the GAL concluded that the children should reside a majority of
the time with Harry, who the GAL believed provided the most stability for the

children.

       The GAL rejected Laura's claims that Harry was an alcoholic, mentally ill,
                                         -8-
No. 71624-7-1/9



and not in control of his emotions. The GAL noted that Harry had already been

evaluated for chemical dependency, with the conclusion that there was

insufficient evidence of chemical dependency. The children also denied that their

father abused alcohol. The GAL also reported that, based on his investigation

and observations, he believed that Harry could control his emotions and create

stability for the children.

       The GAL expressed concern that Laura's anger toward Harry was

damaging the children. Both children reported that their mother discussed the

criminal and divorce cases with them. The children reported that their mother

was "constantly discussing the case with them and blaming the [f]ather for both
her criminal case, lack of visitation, the current temporary custody order, and her

lack of money." The children also reported that they "sometimes feel like [their]
[m]other is using them to punish [their] [f]ather."

        The GAL expressed concern that Laura continued to view herself as a

"victim" despite evidence that she was the aggressor in the parties' relationship.
The GAL noted that by pursuing a deferred prosecution, Laura essentially

admitted to assaulting Harry due to mental health problems. The GAL, as well as

Laura's probation officer, both expressed concern that Laura's purported mental
health counseling for her probation was only serving to "reinforce[] and enable[]

[m]other to believ[ing] she is a victim."

        After hearing Laura testify, the trial court agreed with the GAL's

assessment, expressing concern with Laura's view of herself as a victim. The

trial court rejected Laura's excuse that somehow Harry's actions "drove" or

                                            -9-
No. 71624-7-1/10



"compelled" her to attack him. The trial court found that any alleged "verbal

tirades" by Harry were eclipsed by Laura's physical assaults.

      The GAL acknowledged that his view of the case was contrary to those

held by most of the professionals involved in the parenting dispute during the

2009 dissolution action. However, most of those individuals had not been

involved with the family for the immediately preceding two or three years, or had

only spoken with Laura. The GAL observed a change in the family situation

since the 2009 case. "I have seen stability . .. , which did not exist in any way

with the first dissolution." The GAL concluded that this new stability was due to

Harry learning from his prior experiences and making an effort to provide the

children with a stable home life. The GAL believed that Laura had not learned

anything and that she could not control her emotions, as she continued to involve
the children in the divorce despite being subject to court oversight.

       The trial court gave credence to the GAL's observations and conclusions,

noting that the opinions of other professionals were "so remote in time" and
"based on observations made a number of years ago." The trial court also

agreed that the evidence strongly suggested that, if the children were to reside
with her a majority of the time, Laura would "go to great lengths to restrict

[Harry's] time with the children in what seemed to be reflective of a desire to
maintain control and punish [Harry] by withholding contact with the children

rather than being motivated by a legitimate concern for the children's best

interests."

       The parties' first trial date was scheduled for November 6, 2012. An order

                                        -10-
No. 71624-7-1/11



compelling discovery was entered, requiring the parties to disclose their expert

witnesses by Monday, October 8, 2012—30 days before trial. Laura had not yet

disclosed any expert witnesses when, on October 22, 2012, she sought to

continue the November 6 trial date.

      The trial court granted Laura's request to continue the trial date. The court

ordered the trial "continued to the earliest date after January 1, 2013 which the

clerk can schedule this case for trial." The trial was continued to October 8, 2013

nearly a year after the original trial date. A new order compelling discovery was

entered requiring disclosure of expert witnesses by September 9, 2013. The new

cut off for any discovery, other than supplemental responses, was also
September 9, 2013. Laura also failed to disclose her witnesses by the new

deadline of September 9, 2013.

       On Thursday, October 3, 2013 at 10:45 p.m.—two court days before trial
was to start on Tuesday, October 8, 2013—Laura disclosed the names of 14
expert witnesses she intended to call at trial, and for the first time produced their
reports to Harry. One ofthe reports was dated November 6, 2012; another was
dated May 15, 2013; a third was dated September 14, 2013.

       On the first day of trial, Harry moved to exclude these late-disclosed
witnesses, with the exception of the GAL. Laura's counsel conceded error in
failing to timely disclose the witnesses and reports, but asked the court to either
deny Harry's motion or continue the trial date 30 days to allow Harry an
opportunity to depose the expert witnesses. Laura also produced a "revised"
disclosure, reducing the number of proposed expert witnesses from 14 to 8.

                                        -11 -
No. 71624-7-1/12



      The trial court declined to continue the trial date and partially granted

Harry's motion to exclude witnesses. The trial court "specifically" excluded
Laura's financial experts, finding that allowing them to testify "would result in
prejudice to the petitioner's case [that] would be very difficult to overcome."
However, the trial court noted that it believed that some of the information from
these experts' reports could still possibly be admitted in rebuttal or as the result
of "skillful cross-examination."

       The trial court also excluded the testimony of Jeff Lustick, Laura's attorney

in the criminal matter, who Laura claimed would "explain" the order for her mental
health deferred prosecution. The trial court questioned the need for Lustick's
testimony, as the court documents should "speak for themselves."
       The trial court allowed the remaining witnesses to testify—whether as

direct, rebuttal, or fact witnesses. The only other witness in dispute was a "fact"
witness, Robert Gillespie, who Laura claimed would testify to a purported
domestic violence incident between Laura and Harry. Laura asked the court to
allow Gillespie to testify by telephone or some other electronic means because
he allegedly feared Harry and demanded an armed escort from Canada to the
courthouse. The trial court denied her request, finding that Gillespie's alleged
fear was not "at all reasonable," that a "deputy on call" could provide security for
 Gillespie in the courthouse, and that he could testify live in the courtroom.
        In dispute at trial were property distribution, maintenance, and parenting.
 In a letter ruling issued on November 8, 2013, the trial court acknowledged that it
 was faced with "numerous ... conflicting stories and explanations ofevents."
                                         -12-
No. 71624-7-1/13



The trial court found that while Harry at times minimized facts that would reflect

negatively upon him, overall Laura was "less credible" than Harry.

       The trial court awarded each party their separate property. The trial court

made a disproportionate award of the community property to Laura due to "the
earning potential of [Harry] and the total amount of his separate property holdings
and viewed in light ofthe factors to be considered in regard to division of
property." The trial court awarded Laura $1.205 million ofthe parties' $1.643
million community estate, including a $250,000 cash payment and most ofthe
cash accounts. In addition, Laura received over $385,000 in separate property.

Harry received $437,735 of community property, including the family residence
where he and the children reside, and separate property worth $4,160 million,

including the business valued at $3.3 million. The trial court also awarded Laura
an additional four years of maintenance.

       The children reside a majority ofthe time with Harry under the parenting
plan. While the trial court expressed concern with allegations that Harry had
used inappropriate language in front of the children, it was more concerned with
the fact that the mother had been charged with two crimes arising from physical
assaults against the father. The trial court stated that it considered Laura's
decision to accept a deferred prosecution as an acknowledgment that she in fact
 committed the acts that led to her arrest. The trial court also found that Laura

was "equally capable of verbal abuse" that could emotionally harm the children.
 In addition to the criminal charges, the trial court found that "other information
 presented at trial" compelled the ruling that the children reside a majority of the
                                         -13-
No. 71624-7-1/14



time with the father. The trial court found that it was strongly suggested by the

evidence that, ifthe children resided a majority of time with the mother, she

would go to "great lengths to restrict the [father's] time with the children ... to

maintain control and punish the [father] [and not due to any] legitimate concern

for the children's best interests." The trial court stated that its decision was

"made upon considering each and every statutoryfactor viewed in light of all the

evidence and testimony, and is deemed to be that which is in the best interests of

the children."

       The trial court found that restrictions on the mother's decision-making

ability were warranted, and ordered the father to have sole decision-making for
major decisions for the children. The trial court found that the mother had a
"history of acts of domestic violence" and engaged in the "abusive use of conflict
... which creates the danger of serious damage to the children's psychological

development."

       The trial court ordered both parties to participate in a substance abuse

evaluation and a "batterer's/anger management/controlling behavior" evaluation

within 30 days. As dictated in the court's letter ruling, Harry completed the
evaluations and submitted them to the court. Laura took exception to the

evaluations completed by Harry and moved to stay or delay entry of the final
orders until the parties agreed on the parameters ofthe evaluations.1



        1This motion for stay is not in the record on appeal, or reflected on the superior court
docket. However, itis mentioned in various parts of the record and in appellant's brief.

                                               -14-
No. 71624-7-1/15



       The trial court denied the motion, noting that it did not expect that the

evaluations would change its decision on parenting. The trial court did not intend

to have a "new trial" after the evaluations were completed, and the recommended

evaluations were simply intended to be "assurances" due to the parties'

conflicting allegations.

       Final orders were entered on December 13, 2013. On December 23,

2013, Laura moved for reconsideration. The trial court denied reconsideration on

February 21, 2014. The trial court stated that its decision "was both significant

and difficult and that there were strengths and weaknesses in each parties' case,

and the court ha[d] carefully considered those strengths and weaknesses and

[had] based its original decision on such careful consideration and a weighing of
all of the evidence and testimony."

       Laura appeals.

                                          II


       Laurafirst contends that "[t]he trial court erred by refusing to grant [her] a

brief continuance .... resulting in exclusion of critical witnesses for [her]." Br. of

Appellant at 3. Her argument is unavailing.

       "Whether to grant or deny a continuance is a question 'addressed to the
sound discretion of the court, and the exercise of that discretion will be set aside

only for a manifest abuse thereof.'" Tucker v. Tucker, 14 Wash. App. 454, 455, 542
P.2d 789 (1975) (quoting MacKav v. MacKav, 55 Wash. 2d 344, 348, 347 P.2d 1062

(1959)).



                                          15
No. 71624-7-1/16



       The trial court herein offered the following reasonable explanation of its

decision not to grant Laura's requested continuance:

        I think a continuance is out of the question. This case was
        continued a year ago. We could say that we will grant a short
        continuance. Everybody could agree to a short continuance but
        because of getting bumped, there is a strong probability getting
        bumped by a criminal matter that could keep these people married
        for a year or more, and Ithink that's completely unreasonable
        under the circumstances when we have such a contentious group
        of issues before us now.[2] We have the parties and counsel ready
        for trial... we even had a previous dissolution that we filed and
        subsequently [dismissed]. So these parties need to, you know,
        need to get divorced. The marriage needs to be dissolved.

        We find no abuse of discretion in the denial of the motion for continuance.3



        Laura next contends that the trial court abused its discretion "by signing

the final orders."4 Br. of Appellant at 4. This is so, she asserts, because, in so

doing, the trial court disregarded "extensive and significant" contradictory
evidence. Her contention is unavailing.




        2The resolution of these issues, which included significant parenting issues, would affect
not only the parties, but also their two children.
        3Laura assigns error to the trial court's refusal to grant a continuance, not to its exclusion
of some of her witnesses. Moreover, she does not analyze the requirements for excluding
witnesses as a discovery sanction as established by Burnet v. Spokane Ambulance, 131 Wash. 2d
484, 933 P.2d 1036 (1997), and its progeny. Br. ofAppellant at 28-29 (argument as to the above-
quoted assignment oferror). Therefore, we do not further address this potential issue. Statev.
Olson. 126 Wash. 2d 315, 321, 893 P.2d 629 (1995) ("[W]hen an appellant fails to raise an issue in
the assignments oferror, in violation of RAP 10.3(a)(3), and fails to present any argument on the
issue or provide any legal citation, an appellate court will not consider the merits ofthat issue.").
However, given the lack of clarity that pervades Laura's appellate merits briefing, we note that the
trial court herein engaged—on the record—in the analysis required by Burnet before excluding
any of Laura's witnesses, and that the trial court's orders were reasonable.
         4Laura also assigns error to the trial court denying her motion for reconsideration. Br. of
Appellant at 4. We review these claims together.

                                                 -16-
No. 71624-7-1/17



                                          A


      Trial courts are given broad discretion to fashion a parenting plan based

upon the children's best interests, after consideration of the statutoryfactors, in

re Marriage of Jacobson, 90 Wash. App. 738, 743, 954 P.2d 297 (1998) (citing in_re

Marriage of Littlefield, 133 Wash. 2d 39, 52, 940 P.2d 1362 (1997)). Discretion is

abused only if the decision is manifestly unreasonable or based on untenable

grounds. Jacobson, 90 Wash. App. at 743.

       A trial court's findings of fact are verities on appeal where an appellant

does not assign error to those findings. In re Marriage of Petrie, 105 Wash. App.
268, 275, 19 P.3d 443 (2001). Laura has not assigned error to any ofthe trial
court's findings. Therefore, they are verities on appeal.
       Here, the trial court found that the mother had a "history of acts of
domestic violence" and engaged in the "abusive use of conflict. .. which creates
the danger of serious damage to the children's psychological development." The
trial court did not find any facts to support restrictions on Harry's parenting.
Based on these facts, the trial court did not abuse its discretion by designating

the children reside a majority ofthe time with their father and granting him sole
decision-making authority.

       Laura's contention to the contrary is simply that she believes that the

evidence she presented was more "powerful" than the evidence presented by
Harry, and that her evidence did not support the trial court's decision to have the
children reside a majority of the time with their father. But factual disputes
cannot be retried on appeal. Our "role or function is not to substitute our

                                         -17-
No. 71624-7-1/18



judgmentfor that of the trial court or to weigh the evidence or credibility of

witnesses." In re Marriage of Rich, 80 Wash. App. 252, 259, 907 P.2d 1234 (1996).

       The trial court properly crafted a parenting plan that was in the children's

best interests. The trial court's evaluation of the evidence is not a basis for

reversal.

                                          B


       The trial court also properly concluded that the various properties retained

their character as separate property, except to the extent that the community
contributed to improvement, regardless of the quitclaim deeds placing title in both

parties' names.

       Aspouse's separate property includes, "[property and pecuniary rights
owned by [the] spouse before marriage." RCW 26.16.010. "[T]he character of
property as separate or community property is determined at the date of
acquisition." In re Estate of Borqhi, 167 Wash. 2d 480, 484, 219 P.3d 932 (2009).
"Once the separate character of property is established, a presumption arises
that it remained separate property in the absence ofsufficient evidence to show
an intent to transmute the property from separate to community property."

 Borghi, 167 Wash. 2d at 484.

        There is no dispute that Harry owned the property awarded to him as his
separate property before he married Laura. Laura contends, however, that clear
 and convincing evidence of a transfer of Harry's separate property to community
 property exists, based on the inclusion of her name on the quitclaim deeds


                                         -18
No. 71624-7-1/19



subsequent to the marriage. This contention is foreclosed by our Supreme

Court's decision in In re Estate of Borghi, 167 Wash. 2d 480.

      In Borghi, the Supreme Court rejected an argument that a special

warranty deed placing both spouses' names on title to real property owned by the
wife prior to marriage created a presumption that the property had "transmuted"
from separate to community property. The court held thatthere must be "clear
and convincing evidence of actual intent" ofthe separate property owning spouse
to create community property to rebut the presumption that separate property

retains its character. Borghi, 167 Wash. 2d at 490. The court held that merely

including the name of the other spouse on a deed is not "evidence [of] an intent
to transmute separate property into community property but merely an intent to
put both spouses' names on the deed or title." Borghi, 167 Wash. 2d at 489.
       Here, nothing in the deeds purports to create community property.
Instead, as in Borghi, the evidence supports simply an "intent to put both
spouses' names on the deed or title." Harry testified that he did not intend to
change ownership of the property by signing the quitclaim deeds, and that his
only intent was to accommodate any issues that might arise were he to die. The
trial court properly concluded that these properties remained each party's
separate property regardless of the quitclaim deeds.
       After properly characterizing the properties, the trial court did not abuse its
discretion in awarding each party their separate property and awarding the wife
 more ofthe community property in light ofthe husband's greater separate

 property holdings.

                                        -19-
No. 71624-7-1/20



       The trial court has "broad discretion" in dividing property, "because it is in

the best position to determine what is fair, just, and equitable." In re Marriage of

Wallace. 111 Wash. App. 697, 707, 45 P.3d 1131 (2002). Here, the trial court

considered the statutory factors in making a property division that itfound

equitable, noting that "reaching an equitable division rather than an equal division

is the Court's goal." (Emphasis added.)

       Laura leaves a relatively short-term marriage with 73 percent of the

community property, all of her separate property, and a total of six years of
maintenance. The trial court's property division was well within its discretion.

                                                 IV


        Laura's final claim of error, which she acknowledges is "clearly not. ..

attributable to the trial court," is that she was denied a fair trial "as a result of the

Inadequate Representation and failure of her trial attorney." Br. of Appellant at 4.
Laura contends that, based on the alleged ineffective assistance of her trial

counsel, she is entitled to a new trial where she can be properly represented.

Her contention is unavailing.

        There is no right to counsel in a dissolution proceeding.5 See King v.
King, 162 Wash. 2d 378, 395, 174 P.3d 659 (2007). "When . . . counsel is not




        5The cases Laura cites in claiming that she is entitled to a new trial because her
representation by trial counsel "was grossly deficient, highly damaging in all respects to the
mother and highly ineffective" are criminal cases, where there is a constitutional right to effective
assistance of counsel. Br. of Appellant at 35-36, citing Strickland v. Washington, 466 U.S. 668,
687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (death penalty) (1984); State v. Thomas, 109 Wash. 2d 222,
225^ 743 P.2d 816 (1987) (conviction for attempt to elude police); State v. Lord, 117 Wash. 2d 829,
883, 822 P.2d 177 (1991) (conviction for first degree murder).

                                                -20-
                         No. 71624-7-1/21



                         required, there is no right to effective assistance." Nicholson v. Rushen, 767
F.2d 1426, 1427 (9th Cir. 1985).

                                  Laura was not entitled to counsel, effective or otherwise, in this action to

                         dissolve her marriage. Her contention to the contrary fails.6
                                  Affirmed.




                         We concur:




                          jpi^^^CT                                          ^^


           .     ^   .    •.r>
       ,.^_ t—.
                          CD

       v"i:.-:'.          CPt
       ™:J —-             .




.•••"•!...';.D            «=

 ' ;cl ~~-                .,




  ....         u_         OJ
      --£_-•              C'^Z.
                          ri

                          --sr
      —••— 168 Wash. App. 162, 275 P.3d 1200 (2012) ("We
                          do not consider conclusory arguments that do not cite authority."); see also RAP 10.3(a)(6), 10.4.
                          We do not further address this issue.

                                                                         -21 -